DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s Amendment filed 4/28/2021 is acknowledged.
Amendment to paragraph [0001] of the Specification is acknowledged, the previous objection is withdrawn.
Terminal Disclaimer is acknowledged and approved, the previous double patenting rejections are withdrawn.
Claims 1, 13, 16, and 28 have been amended.
Claims 1-30 remain pending.

Claim Rejections - 35 USC § 102
1.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

2.	Claims 1-6, 8-21, and 23-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lim et al. (US20150031410A1), hereafter Lim.
Regarding claims 1, 8, 9, 13, 16, 23, 24, and 28,
Lim discloses a method and apparatus for wireless communication comprising means such as a processor (i.e. Fig. 35, 351/361) and memory (i.e. Fig. 35, 352/362) in electronic communication with the processor to execute i.e. paragraph386-387), comprising identifying a first transient period between a transmit OFF power and transmit ON power for a wireless transmitter (i.e. Fig. 12, paragraphs 299-303; transient period on left between OFF and ON), the first transient period identified for a first transmission time interval (TTI) for an uplink transmission of the wireless transmitter, the first TTI having a first configured transmission duration (i.e. Fig. 16-20,  1 slot, 0.5 ms) that is shorter than a threshold duration of a regular TTI (i.e. full sub-frame 1 ms; paragraphs 360-361; Fig. 16-20).
Lim further shows identifying a second transient period between the transmit ON power and transmit OFF power for the wireless transmitter (i.e. Fig. 12-20;  paragraphs 299-303; transient period on right between ON and OFF), applying the first transient period as an OFF-ON mask that starts before a start of the first TTI and applying the second transient period as an ON-OFF mask that ends after an end of the first TTI (i.e. Fig. 13-20; transient period begins prior to & extends beyond end of slot/subframe) identified based at least in part on uplink bandwidth, and transmitting the uplink transmission during the first TTI (i.e. paragraphs 3-5, 78, 102, 267).




Regarding claims 2, 14, 17, and 29,
Lim discloses wherein the threshold duration corresponds to a second duration of a second TTI for a second uplink transmission of the wireless transmitter (i.e. “dual” time mask in Fig. 15 and 16).
Regarding claims 3, 15, 18, and 30,
Lim discloses identifying a second uplink transmission to be transmitted in a second TTI consecutive to the first TTI (i.e. slot i+1 subframe) and having the first duration, identifying a third transient period between a first transmit ON power associated with the first TTI and a second transmit ON power associated with the second TTI (i.e. middle transient period between slot i and i+1) and applying the third transient period as a boundary time mask that spans a boundary between the first TTI and the second TTI for transmitting the second uplink transmission during the second TTI (i.e. Fig. 15, 16; paragraphs 307-312). 
Regarding claims 4 and 19,
Lim discloses applying the ON-OFF mask to an end of the second TTI (i.e. Fig. 12, 15-16; paragraphs 300-312; transient period on right between ON and OFF).
Regarding claims 5 and 20,
Lim discloses wherein the boundary time mask is centered at the boundary between the first TTI and the second TTI (i.e. Fig. 15-16
Regarding claims 6 and 21,
Lim discloses wherein a duration of the boundary time mask is shorter than one or more of the first transient period or the second transient period (i.e. Fig. 17-19; paragraphs 312-316).
Regarding claims 10 and 25,
Lim discloses wherein the applying the first transient period as the OFF-ON mask further comprises applying the OFF-ON mask to end concurrently with a start of the first TTI (i.e. Fig. 12, 15-16; paragraphs 300-312).
Regarding claims 11 and 26,
Lim discloses wherein the applying the second transient period as the ON-OFF mask further comprises applying the ON-OFF mask to start concurrently with an end of the first TTI (i.e. Fig. 12, 15-16; paragraphs 300-312).
Regarding claims 12 and 27,
Lim discloses applying the OFF-ON mask to start concurrently with a start of a second set of TTIs, each TTI of the second set of TTIs having a second TTI duration, the second TTI duration being greater than the first duration, applying the ON-OFF mask to start concurrently with an end of the second set of TTIs and transmitting a second uplink transmission during the second set of TTIs (i.e. Fig. 17-19; paragraphs 312-316).
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 7 and 22 are rejected under 35 U.S.C. 103 as being obvious over Lim in view of Nory et al. (US20180077721A1), hereafter Nory.
Regarding claims 7 and 22,
Lim discloses applying the boundary time mask based on TTI determination (i.e. as shown above, Fig. 15-19) but fails to expressly show a transmission power or a frequency allocation of the second TTI is different than the transmission power or the frequency allocation of the first TTI.
Nory discloses analogous shortened TTI in which a transmission power of the second TTI is different than the transmission power of the first TTI (i.e. Fig. 6, paragraph 61; rTTI and sTTI with different power levels, MCS, etc.).
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify Lim by providing a different transmission power of the second TTI than the transmission power of the first TTI, as shown by Nory, thereby enabling faster decoding for simultaneous/overlapping PUSCH transmission of different uplink TTIs.  

Response to Arguments
5.	Applicant's arguments filed 4/28/2021 have been fully considered but they are not persuasive. 

In the Remarks on pg. 11-12 of the Amendment, Applicant contends Lim does not show a transient period that starts before a start of the first TTI in cited Fig. 12.  Applicant further contends Lim fails to show a “configured” transmission duration in the first TTI, as presently amended.
The Examiner respectfully disagrees.  Figs. 13-17 are further cited from Lim to show that the transient period may start before a start of the first TTI as well as after an end of the first TTI.  Furthermore, Lim shows a “configured” transmission within a 0.5ms slot that is shorter than a threshold duration of the full 1 ms sub-frame comprising 2 slots. Therefore, the rejections based on Lim are properly maintained.

Conclusion
6.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY B SEFCHECK whose telephone number is (571)272-3098.  The examiner can normally be reached on Monday-Friday 6AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477                                                                                                                                                                                                        5-4-2021